Citation Nr: 0307894	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen the 
veteran's claim for service connection for back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Colonel [redacted]


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  He also had periods of active duty training 
in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO determined that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for back disorder had not 
been submitted.  


FINDINGS OF FACT

1.  In a December 1985 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran was notified of that decision and of his 
appellate rights and procedures in January 1986.  The veteran 
not did file a notice of disagreement to this decision.

2.  The additional evidence received since the December 1985 
decision is new, relevant, and directly relates to the claim 
of service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's December 1985 decision denying service 
connection for a back disorder was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  Evidence submitted subsequent to December 1985 regarding 
service connection for a back disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The August 2002 Statement of the Case informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West 2002); 38 C.F.R § 3.159(b) (2002).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied service connection for a back disorder in 
December 1985 on the basis that service medical records were 
negative for mention of a back disorder and that the first 
mention of a back disorder was in the July 1978 U. S. Army 
Reserve reenlistment physical examination report.  The 
veteran was notified of this decision and his procedural and 
appellate rights in a January 1986 letter; however, he did 
not appeal this decision.

The Board has reviewed the evidence received into the record 
since the December 1985 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a back disorder.  Specifically, in 
October 2001, the veteran submitted his U.S. Army Reserves 
Unit Rosters, which show that he was under a doctor's care 
for low back pain.  In addition, he submitted private medical 
records, dated December 1977 to March 2001, showing his 
outpatient treatment and surgeries for a back disorder.  
Thus, this evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, upon 
further review, the Board finds that additional development 
is required.  




ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disorder and to this extent only, granted.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

